           Case 1:17-vv-01285-UNJ Document 28 Filed 10/23/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1285V
                                     Filed: August 21, 2018
                                         UNPUBLISHED


    RALPH PUTMAN,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Brittany S. Cates, Faxon Law Group, New Haven, CT, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
       respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On September 18, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”)
caused in fact by the trivalent influenza vaccination he received on October 22, 2015.
Petition at 1, ¶¶ 1, 12. Petitioner further alleges that he received the vaccination in the
United States, suffered the residual effects of his GBS for more than six months and
that neither he nor any other party has filed a civil action for his GBS, alleged as vaccine
caused. Id. at ¶¶ 2, 13-14. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-01285-UNJ Document 28 Filed 10/23/18 Page 2 of 2




        On August 20, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states “it is respondent’s position that petitioner has
satisfied the criteria set forth in the revised Vaccine Injury Table (Table) and
Qualifications and Aids to Interpretations (QAI), which afford petitioner a presumption of
causation if the onset of GBS occurs within three to forty-two days after a seasonal
influenza vaccination, and there is no apparent alternative cause. Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
